  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 1 of 7 - Page ID # 55




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RUDY STANKO,

                     Plaintiff,                                7:20CV5005

       vs.

SMITH, KING, SIMMONS, & CONN
LAW FIRM; MICHAEL SMITH;                                   MEMORANDUM
DENNIS KING, Individually, and in                           AND ORDER
Official Capacity as Deputy County
Attorney; JAMINE SIMMONS,
Individually, and in Official Capacity as
Deputy County Attorney and Attorney for
City of Gordon; and AARON CONN,
Individually and in Official Capacity as
Sheridan County Attorney,

                     Defendants.


      Plaintiff Rudy Stanko brings this 42 U.S.C. § 1983 and state-law action as a result
of events leading up to his incarceration. The court now conducts an initial review of
the Complaint (Filing 1) to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e) and 1915A.

                          I. SUMMARY OF COMPLAINT

       Plaintiff sues a Nebraska law firm and its members for “malpractice, and
constitutional/civil rights violations of malicious prosecution, conflict-of-interest, and
vindictive and selective prosecutions.” Plaintiff alleges that after legally representing
Plaintiff and his family since 1971, members of the law firm, beginning in 2012, “ratted
and snitched-out the non-violent Plaintiff to the feds for possession of hunting guns”
and, in their dual roles as private attorneys and deputy county attorneys, prosecuted him
for disturbing the peace and third-degree assault for “protecting . . . his property”—
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 2 of 7 - Page ID # 56




property Plaintiff had previously purchased with the legal help of the law firm. 1 (Filing
7.) The crux of Plaintiff’s claims is this:

      the Law firm was/are attorneys for the plaintiff, his businesses, his father,
      his mother, his only brother, and the estates of his deceased father and
      brother. By becoming adversarial prosecutors using the charging powers
      of the country [sic] attorney’s office under color of state law to prosecute
      the Plaintiff, because the Plaintiff has openly and publicly charged the
      founder Mike Smith as a rat and a snitch for the Federal government
      against the accused for his Second Amendment right to possess hunting
      guns violates the common law doctrines of malicious and vindictive
      prosecution.

(Filing 7 at CM/ECF p. 7 ¶ 6.)

      As a result of such prosecutions, Plaintiff claims he has been a prisoner at three
separate county jails. Plaintiff requests monetary, declaratory, and injunctive relief.

                    II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a governmental
entity to determine whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e)
and 1915A. The court must dismiss a complaint or any portion of it that states a
frivolous or malicious claim, that fails to state a claim upon which relief may be granted,
or that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,

      1
         Specifically, Plaintiff alleges: “The Law firm and all partners are guilty of
malpractice of their client Rudy Stanko by guaranteeing ownership for the entry road .
. . and now are prosecuting their client for protecting his and/or this property.” (Filing
7 ¶ 43.)
                                            2
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 3 of 7 - Page ID # 57




556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                   III. DISCUSSION

A. Defendants Smith, King, Simmons, and Conn

        Plaintiff seeks relief against law firm members who acted as Plaintiff’s private
counsel, but later, in their capacity as county attorneys, prosecuted him for various
criminal offenses. 2 Liberally construed, Plaintiff’s official-capacity claims against these
acting county attorneys are actually claims against the county itself. “A suit against a
public employee in his or her official capacity is merely a suit against the public
employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). To
state a plausible claim against a county, Plaintiff must allege that a “policy” or “custom”
caused a violation of his constitutional rights.




       2
           See Filing 7 at CM/ECF ¶ 9 (Michael Smith prosecuted Brenda Berg and
“visited the Plaintiff in prison as a prosecutor”), ¶¶ 24-25 (“Dennis King is paid as a
deputy county attorney” and is a partner at the law firm), ¶¶ 27-28 (“Jamine Simmons
was paid as a chief deputy county attorney” and is a partner at the law firm), ¶¶ 20, 32
(Aaron Conn is employed as the Dawson County Deputy Attorney and is a partner at
the law firm), ¶ 50 (“All the above defendants are either the County Attorney or deputy
County Attorneys during the last twenty years and have received County funds for their
titles.”).
                                            3
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 4 of 7 - Page ID # 58




       A county may only be liable under § 1983 if its “policy” or “custom” caused a
violation of Plaintiff’s constitutional rights. Doe By and Through Doe v. Washington
County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v. Department of Soc. Servs.,
436 U.S. 658, 694 (1978)). An “official policy” involves a deliberate choice to follow
a course of action made from among various alternatives by an official who has the
final authority to establish governmental policy. Jane Doe A By and Through Jane Doe
B v. Special School Dist. of St. Louis County, 901 F.2d 642, 645 (8th Cir.1990) (citing
Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)). To establish the existence of
a governmental custom, a plaintiff must prove:

      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by the
      governmental entity’s policymaking officials after notice to the officials
      of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental entity’s
      custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Here, Plaintiff does not allege that there is a continuing, widespread, persistent
pattern of unconstitutional misconduct by a county’s attorneys; rather, there were two
criminal prosecutions of Plaintiff in since 2012.3 Plaintiff also fails to allege facts

      3
         Plaintiff alleges (and the Nebraska JUSTICE database of state-court cases
confirms) that Defendant Conn prosecuted him in CR19-285 (County Court of Sheridan
County), resulting in fines and sentences for third-degree assault and disturbing the
peace. Plaintiff also alleges that Defendant King prosecuted him in CR20-39, but the
JUSTICE database does not list such a case involving Plaintiff in Sheridan, Dawson, or
Scottsbluff Counties, which are the counties mentioned in Plaintiff’s Complaint. Two
prosecutions in eight years initiated by the Defendants who were acting as county
attorneys while also being members of the Defendant Law Firm is not a “practice [that]
is so widespread as to have the force of law.” Bd. of Cty. Comm’rs of Bryan Cty., Okla
v. Brown, 520 U.S. 397, 404 (1997); Brewington v. Keener, 902 F.3d 796, 802 (8th Cir.
                                            4
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 5 of 7 - Page ID # 59




indicating that county policymaking officials were deliberately indifferent to or tacitly
authorized any unconstitutional conduct, or that any unconstitutional custom was the
moving force behind his injuries. Even with the most liberal construction, Plaintiff has
failed to allege sufficient facts to state a claim upon which relief may be granted against
any county. Accordingly, Plaintiff’s claims against the acting county attorneys in their
official capacities must be dismissed. See Parsons v. McCann, 138 F. Supp. 3d 1086,
1098 (D. Neb. 2015) (claims against county attorneys in their official capacities were
actually claims against county that employed them).

       Additionally, the acting county attorneys in their individual capacities are
entitled to absolute prosecutorial immunity. “Prosecutors are entitled to absolute
immunity from civil liability under § 1983 when they are engaged in prosecutorial
functions that are ‘intimately associated with the judicial process.’” Schenk v. Chavis,
461 F.3d 1043, 1046 (8th Cir. 2006) (quoting Anderson v. Larson, 327 F.3d 762, 768
(8th Cir. 2003)). Thus, absolute immunity attaches when a prosecutor’s actions are
“prosecutorial” rather than “investigatory or administrative.” Id. “Absolute immunity
covers prosecutorial functions such as the initiation and pursuit of a criminal
prosecution, the presentation of the state’s case at trial, and other conduct that is
intimately associated with the judicial process.” Brodnicki v. City of Omaha, 75 F.3d
1261, 1266 (8th Cir. 1996). See also Hartman v. Moore, 547 U.S. 250, 261-62 (2006)
(“A Bivens (or § 1983) action for retaliatory prosecution will not be brought against the
prosecutor, who is absolutely immune from liability for the decision to prosecute.”
(citing Imbler v. Pachtman, 424 U.S. 409, 431 (1976))).



2018) (two incidents of excessive force by sheriff’s deputies “cannot be considered a
pattern of widespread and pervasive unconstitutional conduct” when municipal policy
existed prohibiting excessive force) (citing cases); Burbridge v. City of St. Louis,
Missouri, 430 F. Supp. 3d 595, 620-21 (E.D. Mo. 2019) (“two or three incidents,
occurring nearly a year apart and two years before any of the events at issue in this case,
do not constitute a continuing, widespread, persistent pattern” for purposes of
establishing a custom of unconstitutional conduct (internal quotation marks and citation
omitted)).


                                            5
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 6 of 7 - Page ID # 60




        Here, Plaintiff does not allege any acts by Defendants that would fall outside the
scope of their prosecutorial functions. Accordingly, the court will dismiss Plaintiff’s
claims against Defendants Smith, King, Simmons, and Conn in their individual
capacities because they are immune from suit. Sample v. City of Woodbury, 836 F.3d
913, 916 (8th Cir. 2016) (“Absolute immunity . . . is not defeated by allegations of
malice, vindictiveness, or self-interest, and applies even if the prosecutor’s steps to
initiate a prosecution are patently improper. Allegations of unethical conduct and
improper motive in the performance of prosecutorial functions do not defeat the
protection of absolute immunity.” (internal quotation marks and citations omitted)).

B. The Law Firm

       The Smith, King, Simmons, and Conn Law Firm as an entity is not a “state actor”
within the meaning of 42 U.S.C. § 1983. Williams v. Raynor Rensch & Pfieffer, No.
8:11-CV-446, 2015 WL 2127095, at *9 (D. Neb. May 6, 2015), aff’d sub nom. Williams
v. Raynor, 669 F. App’x 340 (8th Cir. 2016) (“private counsel are not state actors (and
as such, neither is their firm)”); Whitson v. Metro. St. Louis Sewer Dist., No.
4:11CV2217, 2011 WL 13189843, at *1 (E.D. Mo. Dec. 27, 2011), aff’d, 470 F. App’x
525 (8th Cir. 2012) (law firm not state actor for purposes of 42 U.S.C. § 1983); Gray v.
Stenger, No. 4:10-CV-46-TIA, 2010 WL 427768, at *2 (E.D. Mo. Feb. 1, 2010) (“the
law firm of Klar, Izsak & Stenger is not a state actor, and therefore, is not subject to suit
under § 1983”). Therefore, Plaintiff’s section 1983 claims against the law firm as an
entity will be dismissed for failure to state a claim upon which relief can be granted.

C. State-Law Claims

      Because plaintiff’s federal claims will be dismissed, all remaining pendent state
claims should be dismissed as well. See 28 U.S.C. § 1367(c)(3); United Mine Workers
v. Gibbs, 383 U.S. 715, 726 (1966) (if federal claims are dismissed before trial,
remaining state claims should also be dismissed); Gibson v. Weber, 431 F.3d 339, 342
(8th Cir. 2005) (Congress has unambiguously granted district courts discretion in 28
U.S.C. § 1367(c) to dismiss supplemental state-law claims when all federal claims have
been dismissed).
                                             6
  7:20-cv-05005-RGK-PRSE Doc # 14 Filed: 11/10/20 Page 7 of 7 - Page ID # 61




      Accordingly,

      IT IS ORDERED:

       1.      Plaintiff’s claims against Defendants King, Simmons, and Conn in their
official and individual capacities and against the Smith, King, Simmons, and Conn Law
Firm as an entity are dismissed without prejudice for failure to state a claim upon which
relief may be granted;

      2.     Because Plaintiff’s federal claims have been dismissed, the court declines
to exercise supplemental jurisdiction over Plaintiff’s state-law claims pursuant to 28
U.S.C. § 1367(c)(3), and such claims are dismissed without prejudice; and

      3.     Judgment shall be entered by separate document.

      DATED this 10th day of November, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           7
